Citation Nr: 1709982	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-43 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to April 1968, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In his October 2010 substantive appeal, the Veteran indicated that he wanted a Travel Board Hearing with the Board at his local RO regarding this appeal.  In February 2012, he submitted a written and signed statement withdrawing his request for a Board hearing.  Thus, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (d) (2016).


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has been manifested by depression, anxiety, intermittent passive suicidal ideation, frequent distressing nightmares, flashbacks, sleep impairment, and mild isolative tendencies.


CONCLUSION OF LAW

Affording the Veteran any benefit of the doubt, the criteria for a 50 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Rating Psychiatric Disabilities

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1(2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to the Veteran's PTSD, a 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 130, Diagnostic Code 9411.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A higher evaluation is available for more severe manifestations. 

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Facts and Analysis: PTSD Rating

The Veteran asserts that the currently assigned evaluation of 30 percent is not adequate.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The appeal period begins in March 2010. 

In a January 2008 VA PTSD examination, the Veteran reported that he had only recently begun thinking about his experiences in Vietnam approximately twice a month; he also reported occasional dreams.  This had begun after his retirement.  The Veteran reported he was a widower and that he had a girlfriend that he had been living with for about 15 years.  He reported a good relationship with his girlfriend and his three children.  He reported regular attendance at church and other social engagements.  The Veteran denied significant avoidance symptoms, significant sleep problems, anger problems, and difficulty with concentration.  He reported some mild detachment which the provider felt was related to depressed mood; the provider noted that the Veteran had a number of friends.  The Veteran reported mild hypervigilance and mild startle response.  The examiner determined that the Veteran did not meet the diagnostic criteria for PTSD and diagnosed adjustment disorder with depressed mood, which was attributed to financial stress.  

An August 2008 VA treatment note reflects that the Veteran had a good relationship with all of his family members and that he saw them often.  He denied conflict problems but noted that his income in retirement was barely enough to cover his bills.  His brothers had all died within the previous three years and he reported some suicidal ideation, which the provider attributed to the loss of brothers.  The Veteran reported that his children and grandchildren prevented him from pursuing suicide and the clinical assessment was that he was a low risk for suicide.  

A September 2008 VA treatment not reflects that the Veteran sought treatment for flashbacks and nightmares related to his service in Vietnam.  Although nightmares were his primary concern, he reported that he slept well and he denied any disruption of his daytime activities due to nightmares.  The Veteran reported psychosocial (financial) stressors and that he had fleeting thoughts of suicide but had never had an active plan or any history of suicidal act.  The provider noted that affect was mildly restricted.  He appeared calm with no anxiety.  The assessment was depression. 

A November 2008 VA treatment note reflects the Veteran continued to complain about flashbacks and nightmares.  He reported feeling a moderate level of anxiety and also complained of fatigue, lack of energy, and anhedonia.  The provider noted that the Veteran's affect was depressed and his mood was congruent.  The provider suggested that the Veteran needed to be consistent and compliant in managing his non-service-connected hypothyroidism, which would help better evaluate his mood symptoms. 

The Veteran was afforded a VA psychiatric examination in April 2010.  The examiner opined that the Veteran's PTSD was manifested by transient or mild symptoms signs and symptoms that only impacted work efficiency and ability to perform occupational tasks during periods of significant stress.  The examiner noted that the Veteran continued to have meaningful relationships with family members and his girlfriend who had helped raise his children.  He attended church regularly which he reported was a comfort and support.  He reported isolating from other activities that he previously enjoyed, although he attended his grandchildren's sports activities.  He also reported that he preferred to be alone and enjoyed tinkering with machines.

Further, the Veteran indicated that he was retired and that his PTSD did not result in interpersonal or job performance problems when he was employed.  Mental status examination revealed no impairment of thought process or communication.  He was casually dressed with adequate grooming, appropriate eye contact, and cooperative attitude.  He denied any suicidal or homicidal thoughts or plans.  In regard to delusions or hallucinations, the Veteran reported that he thought he saw or heard something but nothing was there when he looked.  He also reported that he heard conversations, with the last incident happening about a week prior.  He was fully oriented and believed that his memory was slightly impaired.  He denied any obsessive or ritualistic behavior and also denied panic attacks.  The Veteran reported that on a zero-to-ten scale, his depression was at a six.  He reported that he tended to isolate himself, had low energy, and that he sometimes wanted to cry because he could not meet all of his financial obligations.  He reported his anxiety was at an eight on the zero-to-ten scale and that he worried all the time about his bills and health.  The Veteran noted sleep impairment due to nightmares which had a variable impact on his daytime activities; the provider suggested that it was unclear if his low energy might be due to other conditions or medication for other conditions. 

A VA treatment note from May 2010 reflects that the provider felt the Veteran's rankings of depression and anxiety in the April 2010 VA examination were not consistent with the provider's personal observation of the Veteran's mood.  The Veteran denied suicidal or homicidal ideation.  He was having nightmares about three times a week but they did not affect his overall daily and social functioning.  The Veteran reported sleeping well overall and said his family kept him engaged.  Mental status examination revealed the Veteran as pleasant and euthymic with no evidence of sadness, irritability, or anxiety.  

An August 2010 VA screening note reflects that the Veteran denied any current thoughts of suicide.  A PHQ-2 depression screen was positive. 

A VA treatment note from September 2010 reflects that the Veteran wished to discuss an increase in his PTSD as the compensation was not enough to meet his financial needs.  He reported nightmares and flashbacks but the provider indicated that they did not significantly impact the Veteran.  The Veteran brought in documents regarding his pending claim and the provider counselled the Veteran that the clinic did not handle such issues and directed him to the eligibility office.  The provider noted that the Veteran seemed disappointed and frustrated but did not seem depressed or anxious during the visit.  He was not suicidal or homicidal; he was alert and oriented.  The assessment was PTSD; the Veteran was not on any medication for his mood or anxiety.  

An October 2010 VA primary care physician note reflects that the Veteran denied any significant problems with depression, anxiety, homicidal ideations, or suicidal ideations.

A May 2011 VA treatment note reflects the Veteran complained of anxiety, isolative behavior and occasional suicidal thoughts; he denied any plan or intent.  The provider noted he was alert and oriented with no anxiety; his affect was pleasant and full; mood was euthymic.  The provider stated that the Veteran did not appear to be at imminent risk of suicide or homicide.  The Veteran reported he did not want to take any medication as he believed he was coping well with his PTSD symptoms.  The provider noted he was not on medications or in active treatment. 

A VA suicide risk screening from August 2011 reflects the Veteran had no current thoughts about self harm or suicide; he also denied any history of past attempts.  He admitted to feeling hopeless and/or helpless.   Risk factors included him being: elderly, unmarried, chronic physical pain, owning firearms, and psychosocial stresses due to worsening health.  Protective factors included: positive future plans, good social support, responsibility to another, religious beliefs, positive coping skills, and a positive therapeutic relationship.  The provider assessed the Veteran's risk for suicide or self harm was low.  A contemporaneous two-question depression screen was positive.  The provider suggested an antidepressant.

A November 2011 VA treatment note reflects the Veteran had not been taking the prescribed antidepressant.  He complained of increasing nightmares and a different medication, Prazosin, was recommended to help with these.  

In a January 2012 VA treatment note, the Veteran complained about intolerable stress; he was only inconsistently taking Prazosin, prescribed to help with his nightmares.  He indicated the drug provided some relief although he was still experiencing some nightmares. The provider noted that the Veteran also appeared to be non-compliant with medications for his other (non-service-connected) conditions.  The Veteran reported feeling tired with no energy.  Mental status examination revealed him to be alert and oriented; affect was restricted but he seemed more relaxed; thought process was logical and thought content revealed no psychotic delusions or auditory hallucinations.  The provider noted that the risk of suicide was low; the Veteran denied homicidal ideations.  The Veteran was advised to increase Prazosin and also on compliance with medication for his thyroid condition, as this would have a direct impact on his mood. 

A VA screening questionnaire dated April 2012 reflects that the Veteran admitted to feelings of anxiety and depression during the previous month.  He denied any feelings of hopeless and also denied a history of violent or aggressive behaviors.  He also denied thoughts of harming himself or others. 

A VA suicide risk screening from April 2013 reflects that the Veteran denied current thoughts of suicide or self-harm.  He also denied feelings of hopelessness or helplessness.  The assessment was low risk for suicide.  A two-question depression screen was positive.  He denied any suicidal or homicidal ideation and also stated he was not interested in any antidepressant medications or in a mental health evaluation. 

A VA primary care note from April 2014 reflects the Veteran denied any significant problems with depression or anxiety; he also denied suicidal and homicidal ideations.  

The Veteran was afforded another VA psychiatric examination in September 2014.  The Veteran reported that he continued to be involved in church and he spent time with friends and family.  He denied any anger problems and stated he no longer dreamed about the war.  He also reported that he didn't think about the war unless others brought it up.  The provider indicated that the Veteran's PTSD was manifested by ooccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  PTSD symptoms noted for rating purposes included: depressed mood; anxiety; suspiciousness; and chronic sleep impairment.  The examiner stated that there was no evidence the Veteran's psychiatric condition had worsened since the previous VA examination in 2010, even though the Veteran had recently lost his common-law wife of 42 years to illness the previous year. 

An August 2015 VA emergency room note reflects the Veteran admitted current thoughts of harming himself or others.  He had sought treatment because of suicidal ideation for the previous two months; he stated that it was getting worse and that he was having dreams about the Vietnam War.  His girlfriend of a year had found him hiding behind the bed just prior to his ER visit.  The assessment was PTSD, depression and anxiety.  The Veteran denied any plan or intent to commit suicide; he reported that he periodically considered suicide but did not actively want to harm himself.  

The Veteran reported that he wanted to get some help for his PTSD as he had been having recurring nightmares two to three times a week where he ends up hiding beside the bed because he feels the Viet Cong are after him.  He stated that the nightmares were the most distressing symptoms of his PTSD and expressed interest in participating in group or individual psychotherapy to help improve this PTSD exacerbation.   The Veteran reported that he had access to firearms at home and that he agreed to keep them in locked storage.  In regard to suicide risk, the Veteran denied feeling hopeless and/or helpless.  The provider noted risk factors included being elderly and owning firearms.  Protective factors included positive future plans, positive social support, and positive coping skills.  The provider gave a clinical assessment that the Veteran was low risk for self harm. 

A VA mental health note from September 2015 reflects the Veteran had previously been treated for PTSD but had dropped out of treatment because he did not feel he needed further help.  He was currently seeking to re-enter treatment due to recurrence of nightmares and some hopelessness related to the nightmares.  He denied any active suicidal ideation or plan and was seeking to join a PTSD group.  The provider noted that the Veteran seemed more relaxed than in previous visits and had agreed to take medication for depression, which he had refused in the past.  Mental status examination was within normal limits, he was pleasant, affect was full and reactive and mood was congruent with affect.  Sertraline was prescribed and the assessment was PTSD.

A follow-up VA treatment note in October 2015 reflects that the Veteran had some benefit from Sertraline.  He reported that his last suicidal ideation was approximately one month prior, although he denied having any plans.  He reported that he had guns at home but that they were locked up; he had given his girlfriend the keys and that he would need to ask for the keys in order to access the guns.  The Veteran felt his girlfriend would not let him have access.  He stated that it calmed him down however he still had some vague thoughts of suicide and hopeless feelings; he denied any serious considerations of suicide due to his family.  The Veteran reported that he was sleeping better.   Mental status examination was within normal limits. 

In a February 2016 VA treatment note, the Veteran reported that he had recently married his girlfriend.  He was scheduled to begin participation in a PTSD group the following week.  Mental status examination was within normal limits; the provider recommended the Veteran seek regular individual treatment at the local Vet Center. 

In February and March 2016, the Veteran attended numerous group therapy sessions to address his nightmares over the next several weeks.  The Veteran missed a few of the sessions but was an active participant when he was present.  He denied suicidal and homicidal ideation and any crises.   In one of the sessions, he reported experiencing two nightmares a week; he indicated that the nightmares were a five on a one-to-six (least to worst) on a distress scale.  

A May 2016 VA mental health note reflects that the Veteran was taking his medications and was doing quite well.  He was living with his new bride and everything was going well.  He stated that he had no new nightmares and no flashbacks, mood was good and he denied any anxiety.  Affect was full and reactive and mood was congruent.  He denied any thoughts of self-harm.  The provider noted that the Veteran was doing well and would be discontinued for the clinic for the time-being but should return as needed. 

The evidence discussed above reflects that the Veteran's PTSD has been manifested by symptoms of depression, anxiety, intermittent passive suicidal ideation, nightmares, flashbacks, sleep impairment, and mild isolative tendencies.  The evidence shows that his PTSD disability has been, by-and-large, mild in severity.  His PTSD has not been manifested by significant occupational or social impairment.  In support of this conclusion, the evidence reflects that the Veteran has maintained good relationships with his family, his community and church, friends, and a significant other throughout the appeal period.  The Veteran denied that any PTSD symptoms negatively impacted his work when he was working.  Moreover, all of the symptoms noted above, other than the suicidal ideation, are contemplated by the rating criteria for his currently assigned 30 percent evaluation.  

The record does reflect the Veteran had intermittent passive suicidal ideation.  He consistently denied any intent or plan.  Moreover, the evidence shows that the Veteran's passive suicidal ideation was related to financial strain and grief.  Nevertheless, his passive, intermittent suicidal ideation cannot be discounted.  In Bankhead v. Shulkin, No. 15-2404 (Vet. App., Mar. 27, 2017), the Court suggested that the Board must consider the severity, frequency, and duration of the signs and symptoms of a mental disorder when determining the appropriate rating.  In all of the treatment notes of record, only one of them reflected current suicidal ideation (without intent or plan).  Two notes in 2008 and two notes in 2011 reflect the Veteran complained of passive, occasional and/or fleeting suicidal ideation, with no intent or plan.  He denied suicidal ideation is other treatment notes.  All of the suicide risk assessments of record reflect that the Veteran was low risk for self-harm or suicide and that he had many protective factors.  The duration was generally short as he described such thoughts as "fleeting," and the evidence shows that such episodes were infrequent.  Thus, viewing the evidence holistically, as a finder of fact, the Board concludes that the evidence suggests that the Veteran's thoughts of suicidal ideation were fleeting and posed a very low risk of suicide, which appears to have ceased.  See August 2015, October 2015, February 2016 VA medical records.  

The Board reiterates ratings of psychiatric disabilities are assigned based on all the evidence of record that bears on occupational and social impairment.  Moreover, symptoms listed in the rating criteria in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Throughout the appeal period, the Veteran's PTSD has resulted, overall, in a mild disability picture.  It has resulted in only mild social impairment, and had he been working, the evidence suggests that it would have resulted in only intermittent and mild occupational impairment.  That said, the Board cannot disregard the Veteran's passive suicidal ideation during the appeal period.  Although there has been no plan or intent and the Veteran has consistently been assessed as low risk for self-harm or suicide, after affording the Veteran any benefit of the doubt, the Board finds that his disability approximates the next higher rating of 50 percent.

The criteria for a rating of 70 percent have not been shown by the evidence at any point during the appeal period.  The preponderance of the evidence does not show the symptoms contemplated by the 50 percent evaluation, which include flattened affect, abnormal speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, etc., nor does the evidence show any symptoms contemplated by the 70 percent evaluation, besides suicidal ideation.  The overriding factor in the Board's conclusion is that the Veteran's social and occupational impairment has been mild and only occasionally resulted in decreased engagement.  He maintained strong, positive social relationships throughout the appeal period.  His intermittent passive suicidal ideation is the lone factor for the Board in increasing his evaluation to 50 percent.

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran's PTSD disability could cause some occupational impairment, primarily due to sleep impairment.  He has not, however, alleged that he is unemployable solely on account of his PTSD disability.  In fact, the Veteran asserted that he is entitled to TDIU due to a combination of his service-connected disabilities.  See March 2016 TDIU claim.  Thus, the Board finds that Rice is inapplicable to this PTSD claim.


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, a rating of 50 percent, but no greater, is granted for PTSD, effective March 9, 2010.





____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


